Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
                                                  Status of the Application
1. Claims 1-9, 11-13, 15-20 and 24-25 are pending and considered for examination. Claims 10, 14 and 21-23 were canceled.
                                                          Priority
2. This application filed on December 18, 2020 claims foreign priority benefit to application GB191029.7 filed on December 20, 2019.
                                      Objection to the specification
3.  The disclosure is objected to because of the following informalities:
       (i)  The use of the term (fluorescent dyes in para 0135, 0138), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. The trademark fluorescent dyes are not followed by their generic names. Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.   Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "a fraction of at least one of the HCR monomers" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim because the independent claim 1 upon which the instant claim depends lack support for HCR monomers. 
B.  Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim 17 recites detecting multiple analytes in sample, wherein an RCP is provided for each analyte. The metes and bounds of the claims are unclear and indefinite because the claim 1 upon which the limitations depend recites an analyte in a sample. It is not clear what the limitations in claim 17 refer to in claim 1.

Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.   Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al. (Chem Commun., Vol. 49, p.6906-6908, 2013).
     Bi et al. teach a method of claim 1, for detecting an analyte in a sample comprising:
(i) providing a rolling circle amplification product (RCP), wherein the RCP comprises multiple copies of a marker sequence (analyte binding domain) indicative of said analyte (page 6906, paragraph 5-6, line 1-13 in right hand column on page 6907, scheme 1: indicating use of padlock probes and production of RCA product by rolling circle amplification);
(ii) performing a hybridization chain reaction (HCR), wherein said HCR reaction is initiated by an HCR initiator (5’ terminal sticky end serves as an initiator) which hybridizes to said marker sequence (scheme 1, line 14-28 in righthand column on page 6907);
(iii) detecting the product of the HCR reaction, thereby detecting the analyte (line 28-33, paragraph 1).
With reference to claims 2-3, Bi et al. teach that the analyte is a nucleic acid, wherein the nucleic acid is DNA (line 1-13 in right hand column on page 6907, scheme 1).
With reference to claim 8, Bi et al. teach that a padlock probe comprising a complement of the marker sequence is hybridized to the analyte, circularized to form a rolling circle amplification template, which is subjected to RCA to for RCP (line 1-13 in right hand column on page 6907, scheme 1). For all the above the claims are anticipated.
B.  Claims 1-9, 11-13, 15-20 and 24-25 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soderberg et al. (US 2017/0009278).
        Soderberg et al. teach a method of claim 1, for detecting an analyte in a sample comprising:
(i) providing a rolling circle amplification product (RCP), wherein the RCP comprises multiple copies of a marker sequence (analyte binding domain) indicative of said analyte (para 0005, 0012-0020, para 0088 indicating proximity assay and production of RCA product by rolling circle amplification, and HCR reaction combined with RCA);
(ii) performing a hybridization chain reaction (HCR), wherein said HCR reaction is initiated by an HCR initiator which hybridizes to said marker sequence (para 0001, 0012-0023, 0088-0091, abstract);
(iii) detecting the product of the HCR reaction, thereby detecting the analyte (0001-0005, 0024, 0088).
With reference to claims 2-7, Soderberg et al. teach that the analyte is a nucleic acid, a protein or a lipid, wherein the nucleic acid is DNA or RNA; the sample comprises cells immobilized, fixed, or in suspension, and the analyte is detected in situ in a tissue sample or in single cells (para 0067-0069, 0126, 0134, 0245).
With reference to claim 8, Soderberg et al. teach that a padlock probe comprising a complement of the marker sequence is hybridized to the analyte, circularized to form a rolling circle amplification template, which is subjected to RCA to for RCP (para 0088, 0005).
With reference to claim 9, 15-16, Soderberg et al. teach that the method is used to detect multiple analytes in a sample and at least one RCP is provided for each analyte, wherein for each RCP, multiple sequential HCR reaction are performed and the HCR products are detected together to provide for detection of the analyte, wherein HCR monomer sets are differentially labeled to combinatorially detect labeled analyte (para 0017, 0118, 0099, 0122).
With reference to claims 11-13, Soderberg et al. teach that the HCR is performed using HCR monomers in the form of hairpins, wherein HCR monomers comprise first HCR monomers and second HCR monomers, wherein the first HCR monomers comprise a toehold region complementary to the HCR initiator and to the interacting region in the second HCR monomers and the toehold region in the second HCR monomers is complementary to the interacting region in the first HCR monomers wherein at least a fraction of atleast one of the HCR monomers in an HCR reaction is labeled with a detectable label (para 0099-0101, 0012-0023, 0044-0048).
With reference to claims 17-19, Soderberg et al. teach that the detection of multiple analytes in a sample is performed by providing a RCP for each analyte, and the method is performed sequentially in cycles and different RCPs are detected in each cycle to detect different analytes, wherein a  first cycle of first RCPs is detected using a first set of HCR initiators each specific for a different member of RCPs and the HCR products are removed after detection, and in a second or subsequent cycle, a second set of RCPs is detected using a second set of HCR initiators each specific for different member of the first or subsequent set of RCPs and HCR products are removed after the detection, wherein in each cycle the same set of HCR monomers are used (para 0101-0118, 0125-0135, 0239-0244).
  With reference to claim 20, Soderberg et al. teach that the marker sequence is between 5 and 50 nucleotides in length (para 0083, 0070-0071).
   With reference to claim 24-25, Soderberg et al. teach that the rolling circle amplification for generating the RCP is performed for no more than 2hr or 3hrs (para 0088, 0102). For all the above the claims are anticipated.
                                                      Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637